Citation Nr: 1730136	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.   In a May 2017 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Therefore, the Board will consider his case on the evidence of record.

The Board adjudicated this appeal in an April 2016 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2017 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the April 2016 decision, and remanded the claim to the Board for action consistent with the terms of the JMR.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder condition that had onset during or was caused by his active service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Generally

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records could no be located by the National Personnel Records Center.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 38 C.F.R. § 3.159 (c).  The Veteran was informed of this in an April 2009 letter and asked to submit and service treatment records in his position or, if he knew the location of his service treatment records, to alert VA of that location.  The Veteran did not respond.  VA also sought records from the Kansas Adjutant General's Department Military Archives.  In a July 2009 response, this office informed VA that these documents were not located.  Thus, VA has exhausted all known avenues to obtain these records and additional attempts are deemed futile.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases where service treatment records have been lost, VA has a heightened obligation to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.


II.  Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder.

As an initial matter, the Board notes that the Veteran testified that his active duty service was actually from June 1970 to May 1984.  See August 2010 hearing.  This is not corroborated by the remaining evidence of record, including his May 2001 original claim of service connection for schizophrenia and diabetes, which listed his period of active duty as from June 1979 to November 1979 with subsequent service in the National Guard from November 1979 to April 1983.  Thus, the Board will address the Veteran's claim of service connection based on a period of active duty as from June 1979 to November 1979.

The Veteran was previously denied service connection for schizophrenia in a March 2003 rating decision, which noted that, by his own account, the Veteran had an initial diagnosis of schizophrenia in 1981 or 1982, at least two years after his separation from service.

He later filed a claim of entitlement to service connection for depression in December 2007.  As the March 2003 denial was specifically limited to schizophrenia, new and material evidence is not necessary for consideration of service connection for depression or any other acquired psychiatric condition.

In this case, VA treatment records from the months prior to the current claim show treatment, including medication, for depression.  As noted above, the Veteran's service treatment records could not be located.  Instead, the medical evidence of record begins in July 1991 and includes references to earlier symptoms.  Ultimately, the Veteran did not report an in-service onset of symptoms until his August 2010 hearing.  While the Veteran is competent to provide lay evidence of an in-service onset of symptoms and their continuation following his separation, the Board finds the Veteran's account not credible.

This is because of the extensive passage of time between the Veteran's separation from service and his initial lay evidence of an in-service occurrence.  In the interim, the medical treatment records show a long history of memory problems, substance abuse, and hallucinations.  His memory problems in particular tend to show that he is not a credible historian.

The oldest medical evidence of record stemmed from treatment at Larned State Hospital following odd behaviors that first manifested after twelve days in prison following the Veteran's conviction for aggravated arson.  In this July 1991 psychiatric assessment, the evaluator noted that there was no reliable background data.  The Veteran reported a history of drug, alcohol, and inhalant abuse dating back to his teens with a history of blacking out from drinking.  He denied a history of mental illness.  He was found to have impaired memory, with an inability to recall how long he had been in prison, how long he had lived in Kansas, in which state he had resided prior to moving to Kansas, how much schooling he had had, how long he was in the Army, when he was sentenced for robbery previously or in which state.  This evaluator noted that the Veteran's physical appearance indicated the possibility that he had been functioning adequately until recently.  This evaluator found that the Veteran's mood was labile; varying from bland to depressed to even pleasant.  Additionally, despite the inadequate background data, this evaluator found that there was a probable absence of major mental illness until recently.  The diagnostic impression included polysubstance dependence and differential diagnoses of a single episode of severe major depression with mood incongruent psychotic features, malingering, and antisocial personality disorder.

The Veteran was admitted to the hospital for treatment, including daily antidepressant medication.  Three weeks later in August 1991 the Veteran was reevaluated.  Again the Veteran was noted to be very evasive and did not appear to give reliable background information.  At that time, the Veteran reported a history of psychiatric placement beginning in April 1982 with the first of four admissions to Osatomie State Hospital.  At that time his mother reported that the Veteran was experiencing auditory and visual hallucinations and paranoid ideation.  Hospital staff believed he had a brief reactive psychosis due to substance abuse.  His subsequent three admissions also involved substance abuse.  These hospitalizations showed a pattern of being very difficult and uncooperative with bizarre and unpredictable behavior at admission followed by a very quick response to treatment with total elimination of the bizarre behavior.  

In addition to these hospitalizations, the Veteran had participated in several substance abuse treatment programs but was resistive and demonstrated no improvement.  The Veteran also had an extensive legal history beginning with a February 1983 conviction for attempted robbery for which he served two to five years.  After his release, he was twice charged with domestic-related offenses and them in 1989, with petty theft.  His current conviction of aggravated arson stemmed from an incident occurring while he was on probationary status for a May 1990 misdemeanor conviction of possession of an incendiary or explosive device.  The Veteran had no recall of the events leading up to his hospital admission and also displayed significant impairment of recall of recent and remote events.  When asked to give a reason for his extensive placement and legal histories, he stated that he gets "depressed over life's hard ships."  He admitted to drinking alcohol and using illicit drugs, but denied that his tendency to abuse substances caused him any significant difficulty.  The diagnostic impression included psychoactive substance dependence, recurrent major depression with psychotic features, antipersonality disorder, and differential diagnoses of mixed organic mood disorder and malingering.

Attempts to obtain additional treatment records from the Veteran's eleven-year incarceration were unsuccessful.

Later, the Veteran was brought to the VAMC by police in March 2002 after again exhibiting bizarre behaviors.

In a November 2004 VA treatment record, the Veteran reported that his schizophrenia had been diagnosed in 1999 while he was in prison.

On March 10, 2006, the Veteran was admitted to the VAMC after waking up with suicidal thoughts in the morning.  He had started walking to Topeka on the highway when a former coworker saw him and drove him the rest of the way to the VAMC.  The initial nursing note reflects that the Veteran and his girlfriend had just broken up.  He stated that he felt depressed.  Later that day he was unable to give reasons for his suicidal thoughts, stating that he suddenly felt overwhelmed by his "fiancée," "not sure if he had already married her or what she was thinking."  He moved from topic to topic, unblinking.  He stated that he was not taking his psychiatric of diabetic medication.

In a VA treatment record two days later, the Veteran reported that he had been in his usual state of health until around 1981 when he noted the onset of not being able to think clearly.  In providing his legal history, the Veteran reported committing arson in 1982 with incarceration from 1983 to 1985 and a later arrest for burglary with incarceration from 1990 to 2001.  As noted above, the later incarceration was for his arson.  He reported no combat or court-martials during his service, but he was often counseled for his drug use, which included cocaine, marijuana, and alcohol.  There is no mention in these records of depression during service.  If the Veteran had depression during service, and was able to remember such, it is reasonable to expect that he would report it in the context of treatment for psychiatric symptoms.  

In VA treatment records from later that month, the Veteran denied combat, traumatic experiences, and medical/psychological/substance abuse problems or treatment during service.  He stated that he had been suffering from depression at the time of his aggravated arson in 1990 and was not a mature adult at that time.  Again, if he had depression during service, and could remember it, it follows that he would have reported it in these records as he reported that he had depression at the time of the aggravated arson.  

In his December 2007 claim, the Veteran reported feelings of depression due to his interaction with the government.  His symptoms included feelings of being paranoid, anxiety attacks, and fatigue all the time.  

In his June 2008 notice of disagreement, the Veteran stated that he felt that his squad leader did very little to help him while he was in service.  He reported that he was given extra duties all the time and felt that there was a lot of intense pressure on him.  He stated that he did not know that services were available for treatment of this condition.

A June 2008 occupational therapy consult including memory testing, which found the Veteran in the high functioning range.  He was able to recall his address and phone number, all five items of information form a grocery list after five seconds, and all three items of information regarding a doctor's appointment after 10 minutes.  He was also able to identify an item missing from a group of seven items after approximately five minutes.

The Veteran underwent a VA neuropsychological evaluation in October 2008.  At that time, his immediate memory was average and his delayed memory was low average.  These results were found to indicate that the Veteran was capable of average short-term memory performance, although his scores fluctuated due to severely impaired concentration skills.  His prognosis for any meaningful gains in cognitive functioning was poor and the research literature confirmed that all patients with schizophrenia suffer some level of cognitive decline.  The Veteran had poor insight into his cognitive functioning, which was common among patients with schizophrenia.

A March 2009 VA consultation notes that the Veteran experience disorganized thinking at times.  He had problems with reality testing and cognitive misperceptions that increased with he was confronted with intense emotions or interpersonal situations.  Again the Veteran reported his legal history as serving a two-year sentence for arson and an eleven year sentence for burglary.

In August 2009, the Veteran underwent another VA neuropsychological evaluation.  Although the Veteran agreed to testing, he was a reluctant participant and testing was eventually suspended due to concerns about declining effort and motivation.  Although there was slight improvement in percentiles for his memory testing, his immediate memory was again average and his delayed memory was low average.  The overall findings were substantially similar to the October 2008 evaluation.

At his August 2010 hearing, the Veteran reported that he began having symptoms of depression, including nightmares, while in basic training and went to the chaplain.  He further testified that his depression has continued ever since with his initial diagnosis of schizophrenia being in 1981.  The Veteran further testified that one of his VA physicians from the Topeka VAMC had said his depression could be from service.  The Veteran estimated that this occurred in either 2008 or 2009.  Although there are some records reflecting treatment by this doctor, a corresponding record showing an association between the Veteran's depression and his service could not be located.  The Veteran has not submitted a separate statement from this doctor to this effect.

Based on the above, the Board finds that the Veteran is an unreliable historian.  Different records alternate the dates and charges leading to his periods of incarceration.  At times he also has reported an apparent overlap in his period of service and his first incarceration.  At one point, the Veteran was unable to recall whether or not he was married.  He has been fairly consistent in his report of an initial diagnosis of schizophrenia in 1981 or 1982 (two or three years after his separation from active service) and in linking his legal trouble to his psychiatric symptoms.  However, there was no documented report of psychiatric symptoms during service until his August 2010 hearing.  His silence regarding this is inconsistent with the inherent motivation to provide healthcare providers with an accurate history to facilitate his earlier treatment.  

While the absence of this history could be understood in the context of the Veteran's mental health problems in the interim, it does not follow that his testimony thirty years after the fact must be deemed credible.  The Veteran has failed to explain why his more recent statements, twenty years further removed from the events in question, are not affected by these memory problems.  Furthermore, this statement was made in the context of the Veteran's pursuit of benefits when the Veteran had a clear financial incentive to provide this history.  Thus, the Board finds the Veteran's account of an in-service onset of symptoms to be not credible.

No compensation and pension medical opinion was obtained in this case.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that there is no evidence, beyond the Veteran's conclusory generalized lay statement, suggesting that his depression is causally related to his service.  This is insufficient to warrant the need to provide a medical examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As such, an opinion on the question of direct service connection is not necessary.

Finally, the Board notes that the Veteran is not competent to provide lay evidence of etiology in this case.  As explained above, the Board does not find his August 2010 testimony regarding an in-service onset of symptoms to be credible.  Thus, his depression did not manifest until after his separation from service.  As such, etiology between the two cannot be determined based on readily observable lay symptoms.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


